Per Curiam,
The second specification alleges that the court erred in instructing the jury that: “It seems that, after these notes became due, they were given by the persons who held them to the present plaintiffs in this case, Jaffray & Co.” It was contended by the appellants that there was no evidence to sustain this ruling. It may be conceded that there was no evidence to show that the plaintiffs did not receive the notes until after their maturity. That this was a mere slip, or unintentional error, on tho part of the judge, is apparent from an examination of his charge. If it had been called to his attention at the time, it would have been promptly corrected. The most careful judge is liable, at times, in the hurry of trial, to make such a mistake as this, and, in such cases, it is only fair that his attention should be called to it below, in order that he may correct it. In the present instance, we do not think it necessary to reverse the judgment for this reason, because, in our opinion, it could have done the plaintiffs no harm. There was sufficient *216evidence before the jury, with the surrounding circumstances of the ease, to throw discredit upon the notes, and require the plaintiffs to show that they were taken before maturity, and for value. This was not done.
Judgment affirmed.